Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered February 1, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [1]) and sentencing him to an indeterminate term of imprisonment of seven years to life. Defendant’s challenges to the voluntariness of the plea and to the sufficiency of the factual allocution are unpreserved for our review (see People v Williams, 6 AD3d 1149 [2004], lv denied 3 NY3d 650 [2004]; People v Harris, 4 AD3d 767 [2004]; People v Harrison, 4 AD3d 825, 826 [2004], lv denied 2 NY3d 740 [2004]; People v Butler, 2 AD3d 1459 [2003], lv denied 3 NY3d 637 [2004]) and are lacking in merit in any event (see People v Hobart, 286 AD2d 916, 917 [2001], lv denied 97 NY2d 683 [2001]; People v Dashnaw, 260 AD2d 658, 659 [1999], lv denied 93 NY2d 968 [1999]). The warrant application establishes probable cause for the issuance of the eavesdropping *1154warrant (see People v Peterson, 269 AD2d 788 [2000], lv denied 94 NY2d 951 [2000]; People v Rodriguez, 245 AD2d 1137 [1997]; People v Truver, 244 AD2d 990, 991 [1997]; People v Campaigni, 151 AD2d 1010, lv denied 74 NY2d 845 [1989]). Moreover, the application adequately shows that normal investigative procedures had been tried and had failed or appeared unlikely to succeed if tried (see CPL 700.15 [4]; 700.20 [2] [d]; People v Glasgow, 12 AD3d 1172 [2004]; People v Palmeri, 272 AD2d 968, 969 [2000], lv denied 95 NY2d 967 [2000]; Truver, 244 AD2d at 991; People v Bavisotto, 120 AD2d 985 [1986], lv denied 68 NY2d 912 [1986], cert denied 480 US 933). Present—Green, J.P., Scudder, Kehoe, Smith and Hayes, JJ.